Filed 12/21/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 238







Wesley A. Cody, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20100177







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



Carey A. Goetz, P.O. Box 1695, Bismarck, N.D. 58502-1695, for petitioner and appellant.



Jacob Tyler Rodenbiker, Assistant State’s Attorney, 514 East Thayer Avenue, Bismarck, N.D. 58501, for respondent and appellee; submitted on brief.

Cody v. State

No. 20100177



Per Curiam.

[¶1]	Wesley A. Cody appeals from a district court order denying his application for post-conviction relief.  On appeal, Cody argues the district court erred in denying his application, because he received ineffective assistance of counsel when he pled guilty to class C felony forgery under N.D.C.C. § 12.1-24-01.  We affirm the order under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner